COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00108-CV


In re John Doe                         §    From the 158th District Court

                                       §    of Denton County (2012-20045-
                                            158)

                                       §    March 28, 2013

                                       §    Opinion by Justice Walker


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS



                                   By_________________________________
                                      Justice Sue Walker